DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      ARTHUR L. SANDERS, JR.,
                            Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-137

                               [April 26, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 312014CF000971A.

   Arthur L. Sanders, Jr., Milton, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.